DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the lack of unity requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18397517, filed on 08 June 2018.

Specification
The disclosure is objected to because of the following informalities:
	p17 L31: any jaws 502, 504
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380) in view of Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL).
Regarding claim 1, Endo (Fig 1, 3b) discloses a prefabricated tire comprising tread blocks (“blocks” (2)) forming the tread (“tread” (1)) of the tire and comprising of blind holes (“stud pin holes” (3)) in a tread block of the tire that the blind holes has a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 3B). While Endo does not explicitly teach how the stud pin holes are made, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to form holes by drilling as recited in the claim, as: A) Smirnov, which is also within the art of tire stud installation in tire treads, teaches that holes of varying cross-sectional areas for tire stud installation can be made via drilling ([0004-5]); B) Shaw, which teaches a device for the act of drilling, teaches a method for drilling a hole of varying cross-sectional areas at various depths (p.1 L50-2, p.2 L38-51), specifically one with similar dimensions to the stud pin hole taught by Endo where the blind hole has a first cross section at a first depth that is lesser than a second cross section at a second depth in terms of both cross sectional area and depth (Endo Fig 3B compared to Shaw Fig 8) using a drill bit (“tool bit” (46)) that comprises a shaft extending in a longitudinal direction of the drill bit (Fig 1, 8), wherein the drill bit further comprises a protrusion (“bit” (28) and “reaming member” (48)), such as a flange, radially extending from the shaft, and the method comprises forming the second cross section of the blind hole by using the protrusion of the drill bit (p.2 L38-51, Fig 8).  One would have been motivated to use the drill bit of Shaw to drill the hole of Endo as the drill bit of Shaw is capable of forming the desired hole shape of Endo.
	Regarding the Shore hardness, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the Shore hardness of the tire tread of Endo be in the range of 50 to 80 on the Shore A scale as RocketSeals teaches that it is well known in the art for tire treads to have a Shore A hardness of 60 (which is within the range of 50 to 80).

	In regards to the presence of a reinforcing belt between the tread and an inner surface of the tire, examiner takes Official Notice that it is known for tires to comprise of reinforcing belts, in the form of belt plies with steel wires (which are ferromagnetic), located between the tread and the inner surface of the tire.
	Regarding claim 6, modified Endo teaches all limitations of claim 1 as set forth above. While modified Endo does not explicitly teach the formation of markings on the side of the walls, examiner notes that the instant specification discloses that markings could be made into the wall as an inherent result of machining the hole after the tread block was fabricated (p14 L1-11) and as modified Endo teaches the same method as claimed in the instant application, modified Endo would inherently have the markings on the walls, as when the claimed and prior art products “are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. (See MPEP 2112.01). 
	Regarding claim 7, modified Endo teaches all limitations of claim 1 as set forth above. Additionally, Endo teaches a method for inserting an insert into a tread of prefabricated tire, the method comprising arranging the insert (“stud pin” (10), [0020]), making a blind hole using the method of claim 1, and thereafter inserting the insert into the blind hole ([0020]).
	Regarding claim 8, modified Endo teaches all limitations of claim 7 as set forth above. Additionally, Endo teaches that the insert extends in a longitudinal direction from a bottom of the insert 
	Regarding claim 14, modified Endo teaches all limitations of claim 8 as set forth above. Additionally, Endo teaches that the insert is configured to improve the friction of the tire ([0002]).	
	Regarding claim 17, modified Endo teaches all limitations of claim 7 as set forth above. Additionally, Endo teaches that the blind is machined to the tread block so that the shape of the blind hole is geometrically congruent with the insert (Fig 2, 3, [0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) in further view of Eaton (NPL).
	Regarding claim 5, modified Endo teaches all limitations of claim 4 as set forth above. While modified Endo does not explicitly teach that the method of determining the distance between the tread and the reinforcing belt uses an inductive position sensor, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Eaton, which is a catalog for various sensors to use with manufacturing processes, teaches a sensor for detecting ferrous materials to use in conjunction with a drilling process (“3. Machining Processes”). The combination of Eaton’s ferrous sensor for a drill with the drilling of blind holes as taught in Smirnov represents combining known prior art elements to yield predictable results; in this case, an ability to determine distance from a specific material while drilling to ensure not to damage the specific material, which would be the reinforcing belt in the instant application (see MPEP 2143).

Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) in further view of Engel (US20140166168).
	Regarding claim 9, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert comprises a primary capacitive component and a primary inductive component, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert similarly shaped to the tire stud of Endo (Fig 4-5) that can be inserted into a tire similar to a tire stud like that of Endo ([0030]), teaches an insert (“sensor” (15)) comprising a primary capacitive component ("capacitor and current rectifier" (40), [0026]) and a primary inductive component (“sensor element" (32, 34, 36)) for the benefit of providing a beneficial tread wear indication ([0032]).
	Regarding claim 10, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert is configured to measure an condition of the tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Endo ([0030]), teaches an insert capable of measuring a condition of the tire (“sensor” (15)) for the benefit of providing a beneficial tread wear indication ([0032]).	
	Regarding claim 13, modified Endo teaches all limitations of claim 8 as set forth above. While modified Endo does not explicitly teach that the insert is configured to indicate an condition of the tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Endo ([0030]), teaches an insert capable of indicating a condition of the tire (“sensor” (15)) for the benefit of providing a beneficial tread wear indication ([0032]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) in further view of Räisänen (US20200338932).
	Regarding claim 11, modified Endo teaches all limitations of claim 8. While modified Endo does not explicitly teach that the insert is configured to measure an environmental parameter, it would have been obvious to one of ordinary skill in the art prior to the effective priority date of the instant application to do so, as Räisänen, which teaches a tire with a variety of inserts, teaches that an insert for a tire tread can be used to measure environmental parameters such as humidity ([0033]), as it is known in the art that inserts can measure such parameters ([0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) in further view of Räisänen Shostak (US20050192727).
	Regarding claim 11, modified Endo teaches all limitations of claim 8. Additionally, modified Endo in further view of Räisänen teaches that the insert is configured to measure an environmental parameter ([0033]) as it is known in the art that inserts can measure such parameters ([0002]). Modified Endo in view of Räisänen is considered to teach all limitations of claim 11 as set forth; however, in the alternative, should modified Endo’s disclosure be considered insufficient:
	It would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the insert of modified Endo be configured to measure an environmental parameter as Shostak, which is within the automobile arts, teaches the use of sensors capable of measuring temperature, humidity and other environmental parameters ([0915]) for the benefit of warning the driver of the vehicle of dangerous road conditions ([0915]).

Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) in further view of Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL)
	Regarding claim 18, modified Endo teaches all limitations of claim 7 as set forth above. While modified Endo does not explicitly teach how the insert is placed into the drilled holes, including whether the method of insertion comprises stretching at the part of the blind hole that has the first cross section while inserting the insert into the blind hole, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that using the stud gun comprises expanding the blind hole while inserting the insert into the hole (See Figure 1 below) for the benefit of quickly placing inserts into the tread using a conventional device known to be suitable for inserting studs into a tread.
[AltContent: textbox (Figure 1: YouTube screenshots showing the tool being inserted into the hole via the external fingers to expand the hole and allow for the placement of the insert in the hole.)]
    PNG
    media_image1.png
    415
    654
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    645
    media_image2.png
    Greyscale
[AltContent: arrow] 
	Regarding claim 19, modified Endo teaches all limitations of claim 18 as set forth above. Additionally, Bruno Wessel teaches that the lateral stretching is performed by at least three jaws (“external fingers” (12)).

[AltContent: textbox (Figure 2: YouTube Screenshot showing the inserting fingers arranged as a sleeve around the insert as it is insert into a tire)]
    PNG
    media_image5.png
    827
    1295
    media_image5.png
    Greyscale
	

    PNG
    media_image7.png
    422
    667
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    420
    661
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Figure 3: YouTube screenshots showing the inserting fingers being removed from the blind hole while leaving the insert inserted in the blind hole.)]Regarding claim 22, modified Endo teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that the sleeve is an integral part of a punch that is used to insert the insert into the blind hole (See Figure 2 above), whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve (See Figure 3 below).
	

    PNG
    media_image11.png
    834
    1295
    media_image11.png
    Greyscale
[AltContent: textbox (Figure 4: YouTube screenshot showing the pneumatic line required for operation of the stud gun.)]	Regarding claim 23, modified Endo teaches all limitations of claim 22 as set forth above. Additionally, as the stud gun of Bruno Wessel is pneumatically powered (See Figure 4 below), Bruno Wessel also teaches that the insert is, in part, expelled from the sleeve using pressurized gas.

	Regarding claim 24, modified Endo teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that the wall of the sleeve is configured to laterally surround at least a part of the inert, the wall is made of metal, ceramic, polymer, or composite, and a thickness of the wall is at least 0.3 mm (See Figure 2 above)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939), RocketSeals (NPL), Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL) in further view of Breen (US3504414).
	Regarding claim 21, modified Endo teach all limitations of claim 20 as set forth above. While modified Endo does not explicitly teach that at least part of the insert is arranged into the sleeve using suction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Breen, which is within the tire stud art, teaches that it is known to use suction to hold a tire stud in place within a tool used to insert tire studs (C3 L32-40) for the benefit of ensuring proper alignment of the stud when it is inserted into the tire.

Claims 1, 4, 6-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603) in view of Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL).
Regarding claim 1, Nishida discloses a prefabricated tire comprising tread blocks (“block” (4)) forming the tread of the tire (“tread portion” (1)) and comprising of blind holes (“pin holes” (10)) in a tread block of the tire that the blind holes has a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 15C). While Nishida does not explicitly teach how the stud pin holes are made, it would have been obvious to one of ordinary skill in the art prior to the 
Regarding the Shore hardness, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the Shore hardness of the tire tread of Nishida be in the range of 50 to 80 on the Shore A scale as RocketSeals teaches that it is well known in the art for tire treads to have a Shore A hardness of 60 (which is within the range of 50 to 80).
	Regarding claim 4, modified Nishida teaches all limitations of claim 1 as set forth above. Additionally, as Smirnov teaches that the hole is only drilled into the tread of the tire ([0004]), this means that at the time of drilling, it would have been obvious for a person of ordinary skill in the art to determine the distance between the tread and the rest of the tire (including the reinforcing belt) and ensure that the depth of the blind hole is less than the distance between the tread and the reinforcing belt.
	In regards to the presence of a reinforcing belt between the tread and an inner surface of the tire, examiner takes Official Notice that it is known for tires to comprise of reinforcing belts, in the form 
	Regarding claim 6, modified Nishida teaches all limitations of claim 1 as set forth above. While modified Nishida does not explicitly teach the formation of markings on the side of the walls, examiner notes that the instant specification discloses that markings could be made into the wall as an inherent result of machining the hole after the tread block was fabricated (p14 L1-11) and as modified Nishida teaches the same method as claimed in the instant application, modified Nishida would inherently have the markings on the walls, as when the claimed and prior art products “are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01). 
	Regarding claim 7, modified Nishida teaches all limitations of claim 1 as set forth above. Additionally, Nishida teaches a method for inserting an insert into a tread of prefabricated tire, the method comprising arranging the insert (“stud pin” (5), [0009]), making a blind hole using the method of claim 1, and thereafter inserting the insert into the blind hole ([0009]).
	Regarding claim 8, modified Nishida teaches all limitations of claim 7 as set forth above. Additionally, Nishida teaches that the insert extends in a longitudinal direction from a bottom of the insert to a top of the insert and has a first cross section at a first longitudinal position from the bottom (“small diameter portion” (5e)) and a second cross section at a second longitudinal position from the bottom (“flange” (5c)), wherein the first longitudinal position is located closer to the top than the second longitudinal position and the second cross section is greater than the first cross section (Fig 4); the method comprising inserting the insert to the blind hole such that the bottom of the insert is inserted deeper in the blind hole than the top of the insert ([0009]).
	Regarding claim 14, modified Nishida teaches all limitations of claim 8 as set forth above. Additionally, Nishida teaches that the insert is configured to improve the friction of the tire ([0026]).
.
	
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL) in further view of Eaton (NPL).
	Regarding claim 5, modified Nishida teaches all limitations of claim 4 as set forth above. While modified Nishida does not explicitly teach that the method of determining the distance between the tread and the reinforcing belt uses an inductive position sensor, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Eaton, which is a catalog for various sensors to use with manufacturing processes, teaches a sensor for detecting ferrous materials to use in conjunction with a drilling process (“3. Machining Processes”). The combination of Eaton’s ferrous sensor for a drill with the drilling of blind holes as taught in Smirnov represents combining known prior art elements to yield predictable results; in this case, an ability to determine distance from a specific material while drilling to ensure not to damage the specific material, which would be the reinforcing belt in the instant application (see MPEP 2143).

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL) in further view of Engel (US20140166168).
	Regarding claim 9, modified Nishida teaches all limitations of claim 8 as set forth above. While modified Nishida does not explicitly teach that the insert comprises a primary capacitive component and a primary inductive component, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert similarly shaped to the 
	Regarding claim 10, modified Nishida taches all limitations of claim 8 as set forth above. While modified Nishida does not explicitly teach that the insert is configured to measure an condition of the tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Nishida ([0030]), teaches an insert capable of measuring a condition of the tire (“sensor” (15)) for the benefit of providing a beneficial tread wear indication ([0032]).
	Regarding claim 13, modified Nishida taches all limitations of claim 8 as set forth above. While modified Nishida does not explicitly teach that the insert is configured to indicate an condition of the tire, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Nishida ([0030]), teaches an insert capable of indicating a condition of the tire (“sensor” (15)) for the benefit of providing a beneficial tread wear indication ([0032]).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL) in further view of Räisänen (US20200338932).
	Regarding claim 11, modified Nishida teaches all limitations of claim 8. While modified Nishida does not explicitly teach that the insert is configured to measure an environmental parameter, it would have been obvious to one of ordinary skill in the art to do so, as Räisänen, which teaches a tire with a variety of inserts, teaches that an insert for a tire tread can be used to measure environmental .
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL) alternatively in further view of Shostak (US20050192727).
	Regarding claim 11, modified Nashida teaches all limitations of claim 8. Additionally, modified Nishida in further view of Räisänen teaches that the insert is configured to measure an environmental parameter ([0033]) as it is known in the art that inserts can measure such parameters ([0002]). Modified Nishida in view of Räisänen is considered to teach all limitations of claim 11 as set forth; however, in the alternative, should modified Nishida’s disclosure be considered insufficient:
	It would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the insert of Nishida be configured to measure an environmental parameter as Shostak, which is within the automobile arts, teaches the use of sensors capable of measuring temperature, humidity and other environmental parameters ([0915]) for the benefit of warning the driver of the vehicle of dangerous road conditions ([0915]).

Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals (NPL) in further view of Bruno Wessel (YouTube and corresponding part list)
	Regarding claim 18, modified Nishida teaches all limitations of claim 7 as set forth above. While modified Nishida does not explicitly teach how the insert is placed into the drilled holes, including whether the method of insertion comprises stretching at the part of the blind hole that has the first cross section while inserting the insert into the blind hole, it would have been obvious to one of ordinary 
	Regarding claim 19, modified Nishida teaches all limitations of claim 18 as set forth above. Additionally, Bruno Wessel teaches that the lateral stretching is performed by at least three jaws (“external fingers” (12)).
	Regarding claim 20, modified Nishida teaches all limitations of claim 7 as set forth above. While modified Nishida does not explicitly teach that prior to inserting the insert into the blind hole, arranging at least a part of the insert into a sleeve and inserting the insert into the blind hole with the sleeve, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that prior to insertion of the insert into the blind hole, the insert is first arranged in a sleeve (“inserting fingers” (9)) and then the sleeve and insert are inserted into the blind hole (See Figure 2 above) for the benefit of ensuring the tire stud is properly oriented in the blind hole.
	Regarding claim 22, modified Nishida teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that the sleeve is an integral part of a punch that is used to insert the insert into the blind hole (See Figure 2 above), whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve (See Figure 3 above).
	Regarding claim 23, modified Nishida teaches all limitations of claim 22 as set forth above. Additionally, as the stud gun of Bruno Wessel is pneumatically powered (See Figure 4 above), Bruno Wessel also teaches that the insert is, in part, expelled from the sleeve using pressurized gas.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234), RocketSeals (NPL), Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL) in further view of Breen (US3504414).
	Regarding claim 21, modified Nishida teach all limitations of claim 20 as set forth above. While modified Nishida does not explicitly teach that at least part of the insert is arranged into the sleeve using suction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Breen, which is within the tire stud art, teaches that it is known to use suction to hold a tire stud in place within a tool used to insert tire studs (C3 L32-40) for the benefit of ensuring proper alignment of the stud when it is inserted into the tire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haviland (US3571893) teaches a stud gun for inserting studs in a tire, in particular using a rod to push the stud into the blind hole (claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749